Citation Nr: 1223098	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-11 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for low back disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

Although the Veteran did not file a VA Form 9 to perfect his appeal of the two issues before the Board, the Board construes an April 2009 statement by his representative as fulfilling that requirement.

The issue of entitlement to an increased rating for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a psychiatric disorder.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or a result of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran submitted his initial claim for service connection for psychiatric disability in June 2008.  He was sent a letter in July 2008 which stated that, to substantiate a claim for service connection, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating that he had an injury in service or disease that began in service, or an event in service that caused an injury or disease; that he has a current physical disability; and that there is a relationship between his disability and an injury, disease or event in service.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed conditions and enough information for the RO to request records from the sources identified by the Veteran.  The July 2008 letter also advised the Veteran as to how disability ratings and effective dates were assigned in the event of a successful claim seeking service connection.  Since the July 2008 letter was sent to the Veteran prior to the initial adjudication of the claim in September 2008, there exists no error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The July 2008 correspondence specifically advised the Veteran of the information and evidence necessary to substantiate the claim, including the need for the evidence to establish the presence of a current disability.

In short, VA has complied with its duty to notify the Veteran in this case.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim for service connection for psychiatric disability.  VA afforded the Veteran a VA psychiatric examination in September 2008.  The Veteran has expressed dissatisfaction with the results of that VA examination, and has requested that VA allow him to be re-tested.  The representative additionally argued that another VA examination is required because the examiner did not acknowledge the Veteran's receipt of the Purple Heart medal or combat experience.  The Board first points out that the examiner specifically noted that the Veteran received the Purple Heart medal, and also recorded the Veteran's account of his combat experiences.  More to the point, the examiner, in concluding that the Veteran did not have a psychiatric disorder, did not base his opinion on a finding that the Veteran did not experience a stressor in service.  Rather, the basis for the examiner's opinion was his interview of the Veteran and review of the Veteran's medical history.  The representative's argument concerning the inadequacy of the examination is meritless.  As for the Veteran's challenge to the examination, the Board notes that he has not identified any actual deficiency in the conduct or findings of the examination.  He merely disagrees with the examiner's conclusion.  Mere dissatisfaction that an examination does not support one's claim does not establish that the examination or opinion inadequate.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of adjudicating the Veteran's claim.  The examiner reviewed the claims file, conducted an interview of the Veteran over a 75-minute period, elicited the Veteran's symptoms, offered a conclusion, and provided a rationale in support of his conclusion.  The Board finds that further examination of the Veteran is not necessary.

In sum, the Board finds that VA's duties to notify and assist the Veteran have been fulfilled.

Factual background

The Veteran's service treatment records are silent for any reference to psychiatric complaints or findings.  On those service forms asking him whether he was experiencing or had experienced psychiatric symptoms, the Veteran responded in the negative.

On file are VA treatment records covering the period from April 2008 to July 2008.  The records are silent for any finding of psychiatric disability.  The Veteran underwent PTSD screenings in May 2008 and July 2008, and a depression screening in May 2008; the screenings were considered negative.

The Veteran attended a VA examination in September 2008 in connection with his claim.  The examiner, a psychologist, reviewed the claims file and interviewed the Veteran.  He noted that the Veteran, whose stressors in service revolved substantially around helicopters and flights in helicopters, continued to work with and fly in helicopters for both work and recreation.  The Veteran denied any history of psychiatric treatment, and did not spontaneously endorse any PTSD symptoms.  When specifically queried by the examiner, the Veteran denied any psychiatric symptoms other than discomfort when people sit behind him, and an exaggerated startle response to knocking on doors (but not to loud noises in general).  Mental status examination was unremarkable, and psychological testing was within normal limits.  The examiner concluded, based on the Veteran's responses and testing results, that the Veteran did not have any current psychiatric disorder, including PTSD.

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2011). 

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  The Board acknowledges that the criteria are somewhat different when the PTSD is claimed to be the result of fear of hostile military or terrorist activity, but even in such circumstances, a current medical diagnosis is still required for a successful claim.

Given the Veteran's receipt of the Purple Heart medal, the Board finds that the Veteran was exposed to combat in service, and that his claimed stressors are corroborated.  The Board notes that the Veteran does not allege that he experienced any psychiatric symptoms at any point in service, and the service treatment records are in fact silent for any suggestion of psychiatric complaints or findings.  

More importantly, there is no competent post-service evidence of PTSD or of any other psychiatric disorder.  The Veteran underwent several screenings by VA for psychiatric impairment, including for PTSD and depression, and those screenings were negative.  None of the clinical records on file indicate that the Veteran has a psychiatric disorder.  Nevertheless, given the Veteran's exposure to combat, he was examined by VA in September 2008 for the specific purpose of determining whether he had PTSD or any other psychiatric disorder.  The examiner interviewed the Veteran and provided him with psychological tests.  The testing was consistent with the absence of psychiatric impairment, and based on those test results as well as the interview of the Veteran, the examiner concluded that the Veteran did not have any psychiatric disorder.

In short, there is no medical evidence on file that the Veteran has a current psychiatric disorder, or that he has ever had such a disorder.  The evidence certainly shows that he has not had such a disorder at any point since the filing of the current claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

The only evidence supportive of the Veteran's claim consists of the statements of the Veteran himself.  The Veteran relies on the receipt of the Purple Heart medal as evidence that he has PTSD.  The receipt of that medal is not, however, evidence of the current presence of a disorder.  The Veteran also alleges that he experiences flashbacks, and a feeling of possible doom at times when he flies.  He argues that those symptoms support a diagnosis of PTSD.  The Board notes laypersons are competent in some cases to diagnose themselves with a disorder.  The diagnosis of psychiatric disorders, however, requires evaluating the nature and presence of multiple symptoms in the context of a set of criteria.  See Diagnostic Statistical Manual of Mental Disorders - IV.  In the Board's opinion, establishing a diagnosis of psychiatric disability is not within the realm of lay expertise, but rather requires the expertise of a person with appropriate medical training or experience.  Most importantly (for the PTSD portion of the claim), the pertinent regulation requires a medical diagnosis of PTSD.

Even assuming the Veteran were competent to diagnose himself with a psychiatric disorder, the Board finds that the probative value of any such self-diagnosis is outweighed by the opinion of the September 2008 VA examiner that the Veteran does not have such a disorder.  That examiner, a psychologist, clearly does have significantly more experience, training and education in determining the presence of psychiatric disability.  In addition, the examiner used testing instruments from the field of psychology to aid in determining whether the Veteran has a psychiatric disorder.  The Veteran's self diagnosis itself was not supported by any rationale as to why the Veteran's purported symptoms sufficed to establish the presence of psychiatric disability.  

In sum, there is no competent evidence of psychiatric disability at any point after service.  As indicated previously, in order for service connection to be granted, there at the very least must be a current disability.  As the preponderance of the evidence is against the claim, the claim is denied.  38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for psychiatric disability, to include PTSD, is denied.


REMAND

The Veteran contends that the evaluation currently assigned his low back disability does not accurately reflect the severity of that disorder.

The record shows that the Veteran was last examined for his lower back disorder in September 2008.  Although that examination included range of motion findings for every relevant excursion of motion, and addressed functional loss due to pain, the RO inexplicably requested that the pertinent VA medical center schedule the Veteran for another VA examination of his lumbar spine.  According to a printout available in the claims file, the request for a second VA examination was made in March 2009.  Notably, there is no further indication as to whether the requested examination was thereafter cancelled or held.  Under the circumstances, clarification is required as to the ultimate status of the March 2009 VA examination request.

The Board notes that the Veteran, in April 2009, requested an extension of time in which to submit additional medical evidence pertaining to his lower back disorder.  Although the RO never responded to the Veteran's request, the Board points out that neither the Veteran nor his representative thereafter submitted any additional evidence prior to the certification of the case to the Board in April 2010.  Nevertheless, the Board hereby advises the Veteran that he now has an additional opportunity to submit the referenced evidence, and urges him to avail himself of this opportunity.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request medical records for the Veteran from the Spokane, Washington VA Medical Center and the VA North Idaho Community Based Outpatient Clinic for the period from July 2008 to the present.  Any such medical records should be added to the claims file or Virtual VA folder, as appropriate.

2.  The RO/AMC should determine the  status of the VA examination of the lower spine ordered by the Boise, Idaho RO in March 2009.  If the examination was held, the RO/AMC should obtain a copy of the resulting examination report.  If the examination request was closed for any other reason, the RO/AMC should document this in the claims file.

3.  Thereafter, the RO/AMC should undertake any other indicated development, including additional VA examination of the Veteran if deemed warranted.  The RO should then readjudicate the remaining issue on appeal.

4.  If the benefits sought on appeal are not granted in full the RO/AMC must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO/AMC.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


